EXHIBIT WELLS FARGO BUSINESS CREDIT CREDIT AND SECURITY AGREEMENT THIS CREDIT AND SECURITY AGREEMENT (the “Agreement”) is dated November 6, 2009 and is entered into between Physicians Formula, Inc., a New York corporation (“Company”), and Wells Fargo Bank, National Association (as more fully defined in ExhibitA, “Wells Fargo”), acting through its Wells Fargo Business Credit operating division. RECITALS Company has asked Wells Fargo to provide it with a $25,000,000 revolving line of credit (the “Line of Credit”) for general corporate purposes in the ordinary course of business, the repayment of existing indebtedness, and to facilitate the issuance of letters of credit.Wells Fargo is agreeable to meeting Company’s request, provided that Company agrees to the terms and conditions of this Agreement. For purposes of this Agreement, capitalized terms not otherwise defined in the Agreement shall have the meaning given them in ExhibitA. 1. AMOUNT AND TERMS OF THE LINE OF CREDIT 1.1Line of Credit; Limitations on Borrowings; Termination Date; Use of Proceeds. (a)Line of Credit and Limitations on Borrowing.Wells Fargo shall make Advances to Company under the Line of Credit that, together with the L/C Amount, shall not at any time exceed in the aggregate the lesser of (i)$25,000,000 (the “Maximum Line Amount”), or (ii)the Borrowing Base set forth in Section1.2.Within these limits, Company may periodically borrow, prepay in whole or in part, and reborrow.Wells Fargo has no obligation to make an Advance during a Default Period or at any time Wells Fargo believes that an Advance would result in an Event of Default. (b)Maturity and Termination Dates.Company may request Advances from the date that the conditions set forth in Section3 are satisfied until the earliest of (i)November 6, 2012 (the “Maturity Date”), (ii)the date Company terminates the Line of Credit in full, or (iii) the date Wells Fargo terminates the Line of Credit following an Event of Default (the earliest of such dates, the “Termination Date”). (c)Use of Line of Credit Proceeds.Company shall use the proceeds of each Advance and each Letter of Credit to repay borrowings to Union Bank, N.A. (“Existing Lender”) and for general corporate purposes in the ordinary course of business. (d)Revolving Note.Company’s obligation to repay the Advances under the Line of Credit, regardless of how initiated under Section1.3, shall be evidenced by a revolving promissory note (as renewed, amended, substituted or replaced from time to time, the “Revolving Note”). 1.2 Borrowing Base; Mandatory Prepayment. (a)Borrowing Base.The borrowing base (the “Borrowing Base”) is an amount equal to: (i)65% or such lesser percentage of Eligible Accounts as Wells Fargo in its Permitted Discretion may deem appropriate; provided that this rate may be (x)reduced at any time by Wells Fargo in its Permitted Discretion by one percent (1%) for each percentage point by which Dilution on the date of determination is in excess of twenty-five percent (25%) or (y)increased at any time by Wells Fargo in its Permitted Discretion by one percent (1%) for each percentage point by which Dilution on the date of determination is less than twenty-five percent (25%), plus (ii) the least of: (1) $14,000,000; (2) the sum of (without duplication): (i)the product of (x) the lesser of 85% of the Net Orderly Liquidation Value Percentage or 65% (or such lesser percentage as Wells Fargo in its Permitted Discretion may deem appropriate), and (y) Eligible Inventory consisting of finished goods that are fully packaged, labeled, and ready for shipping, plus (ii)the product of (x) the lesser of 85% of the Net Orderly Liquidation Value Percentage or 50% (or such lesser percentage as Wells Fargo in its Permitted Discretion may deem appropriate), and (y) Eligible Inventory consisting of semi-finished goods which are ready for packaging and shipping, not to exceed $4,000,000, plus (iii)the product of (x) the lesser of 85% of the Net Orderly Liquidation Value Percentage or 15% (or such lesser percentage as Wells Fargo in its Permitted Discretion may deem appropriate), and (y) Eligible Inventory consisting of raw materials, not to exceed $1,500,000, plus (iv)the product of (x) the lesser of 85% of the Net Orderly Liquidation Value Percentage or 15% (or such lesser percentage as Wells Fargo in its Permitted Discretion may deem appropriate), and (y) Eligible Inventory consisting of Blank Components, not to exceed $1,000,000, plus 2 (v)the product of (x) the lesser of 85% of the Net Orderly Liquidation Value Percentage or 50% (or such lesser percentage as Wells Fargo in its Permitted Discretion may deem appropriate), and (y) of Eligible Inventory consisting of Returned Items, not to exceed $750,000, plus (iii)an amount equal to the United States Dollar equivalent (as determined by Wells Fargo) of the Canadian Cash Balance, less (iv)the sum of (without duplication) (x)the Working Capital Reserve plus (y)the Borrowing Base Reserve, less (v)Indebtedness that is not otherwise described in Section1, including Indebtedness that Wells Fargo in its sole discretion finds on the date of determination to be equal to Wells Fargo’s net credit exposure with respect to any Rate Hedge Agreement, derivative, foreign exchange, deposit, treasury management or similar transaction or arrangement extended to Company by Wells Fargo and any Indebtedness owed by Company to Wells Fargo Merchant Services, L.L.C. (b)Mandatory Prepayment; Overadvances.If unreimbursed Advances under the Line of Credit evidenced by the Revolving Note plus the L/C Amount exceed the Borrowing Base or the Maximum Line Amount at any time, then Company shall immediately prepay the Revolving Note in an amount sufficient to eliminate the excess, and if payment in full of the Revolving Note is insufficient to eliminate this excess and the L/C Amount continues to exceed the Borrowing Base, then Company shall deliver cash to Wells Fargo in an amount equal to the remaining excess for deposit to the Special Account, unless in each case, Wells Fargo has delivered to Company an Authenticated Record consenting to the Overadvance prior to its occurrence, in which event the Overadvance shall be temporarily permitted on such terms and conditions as Wells Fargo in its sole discretion may deem appropriate, including the payment of additional fees or interest, or both. 1.3 Procedures for Line of Credit Advances. (a)Advances Credited to Operating Account.All Advances, whether accruing interest at the Floating Rate (“Floating Rate Advances”) or at the Fixed Rate (“Fixed Rate Advances”), shall be credited to Company’s demand deposit account maintained with Wells Fargo (the “Operating Account”), unless the parties agree in an Authenticated Record to disburse to another account. (b)Advances upon Company’s Request.Company may request one or more Advances on any Business Day.Each request shall be deemed a request for a Floating Rate Advance unless Company specifically requests that an Advance be funded as a Fixed Rate Advance as provided in Section1.5.No request for an Advance will be deemed received until Wells Fargo acknowledges receipt, and Company, if requested by Wells Fargo, confirms the request in an Authenticated Record.Company shall repay all Advances, even if the Person requesting the Advance on behalf of Company lacked authorization. 3 (c)Advances through Loan Manager.If Wells Fargo has separately agreed that Company may use the Wells Fargo Loan Manager service (“Loan Manager”), Line of Credit Advances will be initiated by Wells Fargo and credited to the Operating Account as Floating Rate Advances as of the end of each Business Day in an amount sufficient to maintain an agreed upon ledger balance in the Operating Account, subject only to Line of Credit availability as provided in Section1.1(a).If Wells Fargo terminates Company’s access to Loan Manager, Company may continue to request Line of Credit Advances as provided in Section1.3(b).Wells Fargo shall have no obligation to make an Advance through Loan Manager during a Default Period, or in an amount in excess of Line of Credit availability, and may terminate Loan Manager at any time in its sole discretion.Advances through Loan Manager shall not be made as Fixed Rate Advances. (d)Protective Advances; Advances to Pay Indebtedness Due.Wells Fargo may initiate a Floating Rate Advance on the Line of Credit in its sole discretion for any reason at any time, without Company’s compliance with any of the conditions of this Agreement, and (i)disburse the proceeds directly to third Persons in order to protect Wells Fargo’s interest in Collateral or to perform any of Company’s obligations under this Agreement, or (ii)apply the proceeds to the amount of any Indebtedness then due and payable to Wells Fargo. 1.4Floating Rate Advances.Company may request an Advance at the Floating Rate no later than 9:00 a.m. Pasadena, California Time on the Business Day on which Company wants the Floating Rate Advance to be funded.Rate Hedges may not be used with respect to any Advance that utilizes the Floating Rate. 1.5 Fixed Rate Advances and Rate Hedges. (a)Fixed Rates for Fixed Rate Interest Periods; Quotation of Rates.Wells Fargo will quote
